DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is a response to communications dated 10/01/2019.  Claims 1-14 are pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed 10/01/2019 and 10/10/2019 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,477,978 in view of 3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; Non-Access-Stratum (NAS) protocol for Evolved Packet System (EPS); Stage 3 (Release 10), 3GPP TS 24.301 V10.2.0, pages 1-315, March 1, 2011 (item number 5 of the information disclosure statement submitted on October 1, 2019) (hereinafter "Doc").
Claim 8 of the instant application is a representative claim and it calls for:
A method performed by a connectivity-related network entity, the method comprising: receiving, from a Packet Data Network (PDN) gateway and a Serving Gateway (SGW), a Short Message Service (SMS) message to be sent in a downlink;  determining to use a control plane only, out of the control plane and a user plane, for transferring the SMS message;  transmitting a trigger message to a user equipment to initiate establishment of connectivity with the user equipment via the control plane only and not via the user plane, wherein the user equipment starts a timer when the establishment of the control plane connectivity is initiated; receiving a response message from the user equipment; encapsulating the SMS message in a security protected Non-Access Stratum (NAS) message; and transmitting the security protected NAS message to the user equipment, in receipt of which the user equipment stops the timer. 
Claim 8 of the ‘978 patent is a representative claim and it claims:
A method performed by a user equipment, the method comprising: receiving a trigger message from a connectivity-related network entity to establish connectivity with a mobile communication network via a control plane only and not via a user plane, 
From the above claim comparison, one can see that the presentative claim 8 of the instant application call for a process having limitations happened at the connectivity-related network entity (e.g., mobility management entity (MME) or a transmitting end).  On the other hand, claim 8 of the ‘978 patent recites a process having limitations happened at a user equipment (e.g., mobile phone or a receiving end) having functional limitations reverse those happened in the transmitting end.  However, it is deemed obvious to those skilled in the art to draft claims having limitations happened at the transmitting end from reading claims having limitations happened at the receiving end.  Moreover, claims 8 of the ‘978 patent appears to fail to further claim the limitation of “encapsulating the SMS message in a security protected Non-Access Stratum (NAS) message; and transmitting the security protected NAS message to the user equipment, in receipt of which the user equipment stops the timer.”  However, such limitation lacks thereof from claim 8 of the ‘978 patent is well-known in the art and taught by Doc.
In an analogous art in the same field of endeavor, Doc teaches the procedures used by the protocols for mobility management and session management between User Equipment (UE) and Mobility Management Entity (MME) in the Evolved Packet System (EPS) (Doc, page 17, section 1 Scope and thereinafter) comprising, among other things, the claimed limitation of “encapsulating the SMS message in a security protected Non-Access Stratum (NAS) message; and transmitting the security protected NAS message to the user equipment, in receipt of which the user equipment stops the timer” (Doc; page 139, section 5.6.4 and thereinafter, description of Generic transport of NAS messages procedure is discussed.  In addition, page 140, section 5.6.4.3, Network initiated transport of NAS messages, and thereinafter, “Upon request from an application to send a message encapsulated in the generic transport of NAS message, the EMM entity in the MME initiates the procedure by sending a DOWNLINK GENERIC NAS TRANSPORT message including the corresponding message in the generic message container IE.  Furthermore, page 217, section 8.2.31 and thereinafter, it is also discussed Downlink generic NAS Transport in that “This message is sent by the network to the UE in order to carry an application message in encapsulated format.”  Moreover, page 55, paragraph 7 and thereinafter, it is further disclosed “The mobile timer shall be stopped when a NAS signalling connection is established for the UE.”  Further examples of handing of timer T3402 are also elaborated on the same page, section 5.3.6 and thereinafter.).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate or implement the sending message encapsulated in the generic transport of NAS message by the MME to the UE into claim 8 of the ‘978 patent to arrive the claimed invention.  A motivation for doing so would be to provide procedures used by the protocols for mobility management and session management between the UE and the MME (Doc, page 17, section 1; Scope and thereinafter).

Group claims 1-7 are apparatus claims and they call for limitations variously and essentially mirrored method steps of method claims 8-14.  Thus, they are deemed obvious over method claims 1-7 of the ‘978 patent in view of Doc for the same rationales applied to method claims 8-14 as discussed above.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,894,579 in view of 3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; Non-Access-Stratum (NAS) protocol for Evolved Packet System (EPS); Stage 3 (Release 10), 3GPP TS 24.301 V10.2.0, pages 1-315, March 1, 2011 (item number 5 of the information disclosure statement submitted on October 1, 2019) (hereinafter "Doc").
Claim 8 of the instant application is a representative claim and it calls for:
A method performed by a connectivity-related network entity, the method comprising: receiving, from a Packet Data Network (PDN) gateway and a Serving Gateway (SGW), a Short Message Service (SMS) message to be sent in a downlink;  determining to use a control plane only, out of the control plane and a user plane, for transferring the SMS message;  transmitting a trigger message to a user equipment to initiate establishment of connectivity with the user equipment via the control plane only and not via the user plane, wherein the user equipment starts a timer when the establishment of the control plane connectivity is initiated; receiving a response encapsulating the SMS message in a security protected Non-Access Stratum (NAS) message; and transmitting the security protected NAS message to the user equipment, in receipt of which the user equipment stops the timer. 
	Claim 1 of the ‘579 patent is a presentative claim and it claims:
A method for transmitting downlink small data packets to a user equipment subscribed to a mobile communication network comprising a base station, the method comprising the steps of: triggering the user equipment by a connectivity-related network entity to establish connectivity with the mobile communication network via the control plane only and not via user plane, establishing by the user equipment and the connectivity-related network entity control plane connectivity for the user equipment, in response to the triggering, and transmitting the downlink small data packets to the user equipment using the established control plane connectivity, not using user plane connectivity, and starting by the user equipment a control-plane establishment timer when initiating the establishing of the control plane connectivity, in response to the triggering.
From the above claim comparison, one can see that the presentative claim 8 of the instant application claims variously and essentially the same limitations as those in claim 1 of the ‘79 patent.  Nevertheless, claims 1 of the ‘579 patent appears to fail to further claim the limitation of “encapsulating the SMS message in a security protected Non-Access Stratum (NAS) message; and transmitting the security protected NAS message to the user equipment, in receipt of which the user equipment stops the timer.”  However, such limitation lacks thereof from claim 1 of the ‘579 patent is well-known in the art and taught by Doc.
In an analogous art in the same field of endeavor, Doc teaches the procedures used by the protocols for mobility management and session management between User Equipment (UE) and Mobility Management Entity (MME) in the Evolved Packet System (EPS) (Doc, page 17, section 1 Scope and thereinafter) comprising, among other things, the claimed limitation of “encapsulating the SMS message in a security protected Non-Access Stratum (NAS) message; and transmitting the security protected NAS message to the user equipment, in receipt of which the user equipment stops the timer” (Doc; page 139, section 5.6.4 and thereinafter, description of Generic transport of NAS messages procedure is discussed.  In addition, page 140, section 5.6.4.3, Network initiated transport of NAS messages, and thereinafter, “Upon request from an application to send a message encapsulated in the generic transport of NAS message, the EMM entity in the MME initiates the procedure by sending a DOWNLINK GENERIC NAS TRANSPORT message including the corresponding message in the generic message container IE.  Furthermore, page 217, section 8.2.31 and thereinafter, it is also discussed Downlink generic NAS Transport in that “This message is sent by the network to the UE in order to carry an application message in encapsulated format.”  Moreover, page 55, paragraph 7 and thereinafter, it is further disclosed “The mobile timer shall be stopped when a NAS signalling connection is established for the UE.”  Further examples of handing of timer T3402 are also elaborated on the same page, section 5.3.6 and thereinafter.).
Doc, page 17, section 1; Scope and thereinafter).
As per dependent claims 9-14, the claims are deemed obvious over claims 2-3 of the ‘579 patent in view of Doc for the same rationales applied to base claim 8 as discussed above.
Group claims 1-7 are apparatus claims and they call for limitations variously and essentially mirrored method steps of method claims 8-14.  Thus, they are deemed obvious over method claims 1-3 of the ‘579 patent in view of Doc for the same rationales applied to method claims 8-14 as discussed above.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,247,471 in view of 3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; Non-Access-Stratum (NAS) protocol for Evolved Packet System (EPS); Stage 3 (Release 10), 3GPP TS 24.301 V10.2.0, pages 1-315, March 1, 2011 (item number 5 of the information disclosure statement submitted on October 1, 2019) (hereinafter "Doc").
Claim 8 of the instant application is a representative claim and it calls for:
encapsulating the SMS message in a security protected Non-Access Stratum (NAS) message; and transmitting the security protected NAS message to the user equipment, in receipt of which the user equipment stops the timer. 
Claim 1 of the ‘471 patent is a representative claim and it claims:
A method for transmitting downlink small data packets to a user equipment subscribed to a mobile communication network comprising a base station, the method comprising the steps of: triggering the user equipment by a connectivity-related network entity to establish connectivity with the mobile communication network via the control plane only and not via user plane, establishing by the user equipment and the connectivity-related network entity control plane connectivity for the user equipment, in response to the triggering, transmitting the downlink small data packets to the user equipment using the established control plane connectivity, not using user plane connectivity, starting by the user equipment a control-plane establishment timer when initiating the establishing of the control plane connectivity, in response to the triggering, 
From the above claim comparison, one can see that the presentative claim 8 of the instant application claims variously and essentially the same limitations as those in claim 1 of the ‘471 patent.  Nevertheless, claims 1 of the ‘471 patent appears to fail to further claim the limitation of “encapsulating the SMS message in a security protected Non-Access Stratum (NAS) message; and transmitting the security protected NAS message to the user equipment, in receipt of which the user equipment stops the timer.”  However, such limitation lacks thereof from claim 1 of the ‘471 patent is well-known in the art and taught by Doc.
In an analogous art in the same field of endeavor, Doc teaches the procedures used by the protocols for mobility management and session management between User Equipment (UE) and Mobility Management Entity (MME) in the Evolved Packet System (EPS) (Doc, page 17, section 1 Scope and thereinafter) comprising, among other things, the claimed limitation of “encapsulating the SMS message in a security protected Non-Access Stratum (NAS) message; and transmitting the security protected NAS message to the user equipment, in receipt of which the user equipment stops the timer” (Doc; page 139, section 5.6.4 and thereinafter, description of Generic transport of NAS messages procedure is discussed.  In addition, page 140, section 5.6.4.3, Network initiated transport of NAS messages, and thereinafter, “Upon request from an application to send a message encapsulated in the generic transport of NAS message, the EMM entity in the MME initiates the procedure by sending a DOWNLINK GENERIC NAS TRANSPORT message including the corresponding message in the generic message container IE.  Furthermore, page 217, section 8.2.31 and thereinafter, it is also discussed Downlink generic NAS Transport in that “This message is sent by the network to the UE in order to carry an application message in encapsulated format.”  Moreover, page 55, paragraph 7 and thereinafter, it is further disclosed “The mobile timer shall be stopped when a NAS signalling connection is established for the UE.”  Further examples of handing of timer T3402 are also elaborated on the same page, section 5.3.6 and thereinafter.).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate or implement the sending message encapsulated in the generic transport of NAS message by the MME to the UE into claim 8 of the ‘471 patent to arrive the claimed invention.  A motivation for doing so would be to provide procedures used by the protocols for mobility management and session management between the UE and the MME (Doc, page 17, section 1; Scope and thereinafter).
As per dependent claims 9-14, the claims are deemed obvious over claims 2-11 of the ‘471 patent in view of Doc for the same rationales applied to base claim 8 as discussed above.
Group claims 1-7 are apparatus claims and they call for limitations variously and essentially mirrored method steps of method claims 8-14.  Thus, they are deemed obvious over method claims 1-11 of the ‘471 patent in view of Doc for the same rationales applied to method claims 8-14 as discussed above.


Allowable Subject Matter
It is noted that claims 1-14 of the instant application call for limitations variously and essentially the same as those in the patent numbers 10,447,978, 9,874,579, and 9,247,471 as discussed above.  Should a response to this Office Action overcome all of the above issues, the instant application shall be placed in a favorable condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; Non-Access-Stratum (NAS) protocol for Evolved Packet System (EPS); Stage 3(Release 9), 3GPP TS 24.301 V9.6.0, pages 1-298, March 2011.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        January 14, 2021